DETAILED ACTION
Status of Claims
	Claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4 are objected to because of the following informalities:  the claim may be more appropriately written as “…wherein the treatment liquid has a phosphate content of 0.55 g/L or less.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2011/0180185).
Regarding claim 1, Suzuki discloses a tinned steel sheet and method for producing the same (= a method for producing a surface-treated steel sheet) comprising:
	Performing a first chemical conversion coating disposed on a Sn-containing plating layer which contains P and Sn (abstract) (= forming a phosphate compound layer on a tin-plated steel sheet by means of cathode electrolytic treatment, wherein the tin-plated steel sheet is obtained by tin-plating a steel sheet); 
	Performing a second chemical conversion coating disposed on the first chemical conversion coating that contains P and Al (abstract, [0026]) (= forming an aluminum-oxygen compound layer on the phosphate compound layer by means of electrolytic treatment using an electrolytic treatment liquid containing aluminum).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2011/0180185).
Regarding claim 3, Suzuki discloses wherein the second conversion coating treating solution has an amount of aluminum phosphate including the values presented in Table 1 which are inclusive of values below 0.55 g/L.  Suzuki teaches that the amount of phosphorus included in the coating is controlled to 1.2 to 10 mg/m2 in order to control the suppressing of the surface oxidation while maintaining appearance and paint adhesion [0026].  Therefore, Suzuki recognizes that the amount of phosphorus in the treatment liquid is controlled to control the resulting properties.  Selection of an amount of phosphate content in the aluminum oxygen compound layer would therefore have been obvious to one of ordinary skill in the art to produce a coating with good appearance, adhesion while suppressing the surface oxidation [0026].  Further, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2011/0180185) in view of Yamagishi et al. (US 3,772,165).
Regarding claim 2, Suzuki discloses the claimed invention as applied above.  Suzuki fails to disclose wherein the phosphate compound layer is formed on the tin-plated steel sheet by means of the cathode electrolytic treatment after anode electrolytic treatment is conducted. 
Yamagishi discloses a method of treating steel products comprising performing anode treatment for removing oxides and other contaminants prior to performing cathodic treatment (Col. 2 lines 11-31).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising treating a substrate such as a steel substrate anodically prior to cathodic treatment because Yamagishi teaches performing anodic treatment for removing oxides and other contaminants. 
Regarding claim 4, Suzuki discloses wherein the second conversion coating treating solution has an amount of aluminum phosphate including the values presented in Table 1 which are inclusive of values below 0.55 g/L.  Suzuki teaches that the amount of phosphorus included in the coating is controlled to 1.2 to 10 mg/m2 in order to control the suppressing of the surface oxidation while maintaining appearance and paint adhesion [0026].  Therefore, Suzuki recognizes that the amount of phosphorus in the treatment liquid is controlled to control the resulting properties.  Selection of an amount of phosphate content in the aluminum oxygen compound layer would therefore have been obvious to one of ordinary skill in the art to produce a coating with good appearance, adhesion while suppressing the surface oxidation [0026].  Further, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795